FIFTH DIVISION
                                 REESE, P. J.,
                             MARKLE and COLVIN, JJ.

                     NOTICE: Motions for reconsideration must be
                     physically received in our clerk’s office within ten
                     days of the date of decision to be deemed timely filed.
                                https://www.gaappeals.us/rules

                     DEADLINES ARE NO LONGER TOLLED IN THIS
                     COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                     THE TIMES SET BY OUR COURT RULES.


                                                                    February 10, 2021



In the Court of Appeals of Georgia
 A20A2027. SAINTPAUL v. THE STATE.

      REESE, Presiding Judge.

      A Newton County jury found Moline Hascia Saintpaul (“the Appellant”) guilty

of one count of misdemeanor theft by shoplifting.1 The Appellant seeks review of the

trial court’s denial of her amended motion for a new trial, arguing the evidence

presented at trial was insufficient to support her conviction. For the reasons set forth

infra, we affirm.

      Viewed in the light most favorable to the jury’s verdict,2 the record shows the

following material facts. On February 5, 2018, Marcus Owens was employed as an



      1
          See OCGA § 16-8-14 (a) (1), (b) (1).
      2
       See Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560) (1979);
Rankin v. State, 278 Ga. 704 (606 SE2d 269) (2004).
asset protection officer at a Walmart located in Newton County. He testified that on

this day he noticed the Appellant and two other women enter the store with two large

purses and empty, plastic Walmart bags, items that often raise suspicion in asset

protection officers. Owens testified he observed the three women throughout the

entirety of their visit, which lasted approximately 45 minutes. As he followed the

women through the store, he observed them select multiple items from the health and

beauty department and then move to the “bird food aisle,” a location individuals often

visited to conceal merchandise. While in the bird food aisle, he observed the women

placing merchandise inside their purses and the plastic Walmart bag. Owens stated

the women repeated this process twice, and the Appellant assisted with concealing

the items.

      The women then proceeded to checkout. Owens testified that while checking

out the women engaged in a practice called “skip scanning” where people place items

into a bag without scanning to avoid paying. Although the Appellant did not

personally scan the items, she handed the other two women items that they selectively

scanned, allowing them to place unscanned items into the buggy. After they exited

the store and passed all points of sale, Owens and a deputy from the Newton County

sheriff’s office confronted them and escorted the women to the asset protection office.

                                          2
While in the office, they emptied their purses and bag of unpaid merchandise totaling

$209.60. The deputy then arrested the Appellant and charged her with one count of

theft by shoplifting.

      Owens also testified at trial that the Walmart had approximately 50 to 60

cameras in the store. Videos showing the women concealing merchandise in the

plastic bag and purses, skip scanning during self-checkout, and returning the unpaid

items after being confronted were played for the jury.

      A jury found the Appellant guilty of one count of misdemeanor theft by

shoplifting in violation of OCGA § 16-8-14. She filed an amended motion for a new

trial, which the trial court denied. This appeal followed.

              On appeal from a criminal conviction, [the appellate court]
      view[s] the evidence in the light most favorable to the verdict and an
      appellant no longer enjoys the presumption of innocence. [The appellate
      court] determines whether the evidence is sufficient under the standard
      of Jackson v. Virginia,3 and does not weigh the evidence or determine
      witness credibility. Any conflicts or inconsistencies in the evidence are
      for the jury to resolve. As long as there is some competent evidence,




      3
          443 U.S. 307.

                                          3
      even though contradicted, to support each fact necessary to make out the
      State’s case, [the reviewing court] must uphold the jury’s verdict.4


Additionally, “[w]hen an appellant challenges the sufficiency of the evidence, the

relevant question is whether, after viewing the evidence in the light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.”5 With these guiding principles in mind, we

now turn to the Appellant’s specific claim of error.

      The Appellant argues that the evidence presented at trial was insufficient to

support her conviction for misdemeanor theft by shoplifting. She claims that she did

not exhibit suspicious behavior, such as looking at cameras or around the store, and

although Owens followed the women, his view was at times obstructed. The

Appellant also points out that she did not personally participate in the skip-scanning,

but merely passed items to the other two women who then placed them in the bags.

She contends that because mere presence at the scene is insufficient to find one guilty

of the commission of a crime, the evidence presented at trial failed to support her



      4
          Rankin, 278 Ga. at 705 (additional citations omitted).
      5
       Jackson v. State, 309 Ga. App. 24 (1) (709 SE2d 44) (2011) (punctuation and
footnote omitted).

                                           4
conviction of theft by shoplifting, and the trial court, therefore, should have granted

her amended motion for a new trial. We disagree.

       Under OCGA § 16-8-14 (a):

       A person commits the offense of theft by shoplifting when such person
       alone or in concert with another person, with the intent of appropriating
       merchandise to his or her own use without paying for the same or, to
       deprive the owner of possession thereof or of the value thereof, in whole
       or in part, does any of the following: (1) Conceals or takes possession
       of the goods or merchandise of any store or retail establishment[.]


       Although Owens testified the women did not look at cameras, they did go to

a location of the store often used to conceal merchandise and place multiple items

into their large purses and empty plastic bag. In addition to merely being present

while the other women concealed these items, Owens stated he observed the

Appellant actively help conceal merchandise herself. Moreover, although the

Appellant did not personally scan the items at checkout, she handed items to the other

women, who then selectively scanned items and placed the unpaid merchandise in

bags just before they all left the store. As the Court stated in Carter v. State,6 “[w]hile


       6
       188 Ga. App. 464 (373 SE2d 277) (1988) (quotations and citation omitted);
Veasey v. State, 244 Ga. App. 102, 103-104 (1) (534 SE2d 129) (2000) (holding that
the evidence was sufficient to uphold a conviction for shoplifting, where the

                                            5
mere presence at the scene of a crime affords no basis for a conviction, presence,

companionship, and conduct before and after the offense are circumstances from

which one’s participation in the criminal intent may be inferred.” Appellant’s actions,

therefore, moved beyond mere presence at the scene of a crime, and consisted of

activities intended to assist in appropriating the items taken from the store.7

      Based on the record before us, we conclude there was sufficient evidence for

the jury to find the Appellant guilty of theft by shoplifting as she worked with her two

acquaintances to intentionally conceal merchandise and take it from the store without

paying.

      Judgment affirmed. Markle and Colvin, JJ., concur.




Appellant intentionally obstructed store manager’s view while his acquaintance hid
items under his coat).
      7
        Although the Appellant cites Brooks v. State, 128 Ga. 261 (57 SE 483) (1907)
and Tanner v. State, 161 Ga. 193 (130 SE 64) (1925) for the proposition a jury cannot
find a person guilty due to mere presence at the scene of a crime, we find these cases
distinguishable. In addition to the fact that both cases involved murder charges, the
Appellant’s actions here evidenced more than a mere presence at the scene and
demonstrated active involvement in the crime.

                                           6